
	
		II
		110th CONGRESS
		1st Session
		S. 60
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for
			 Mr. Inouye) (for himself,
			 Mr. Hatch, Mr.
			 Kennedy, Mr. Conrad,
			 Mr. Dorgan, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  provide a means for continued improvement in emergency medical services for
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Wakefield
			 Act.
		2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)There are 31,000,000 child and adolescent
			 visits to the nation's emergency departments every year.
				(2)Over 90 percent of children requiring
			 emergency care are seen in general hospitals, not in free-standing children's
			 hospitals, with one-quarter to one-third of the patients being children in the
			 typical general hospital emergency department.
				(3)Severe asthma and respiratory distress are
			 the most common emergencies for pediatric patients, representing nearly
			 one-third of all hospitalizations among children under the age of 15 years,
			 while seizures, shock, and airway obstruction are other common pediatric
			 emergencies, followed by cardiac arrest and severe trauma.
				(4)Up to 20 percent of children needing
			 emergency care have underlying medical conditions such as asthma, diabetes,
			 sickle-cell disease, low birthweight, and bronchopulmonary dysplasia.
				(5)Significant gaps remain in emergency
			 medical care delivered to children. Only about 6 percent of hospitals have
			 available all the pediatric supplies deemed essential by the American Academy
			 of Pediatricians and the American College of Emergency Physicians for managing
			 pediatric emergencies while about half of hospitals have at least 85 percent of
			 those supplies.
				(6)Providers must be educated and trained to
			 manage children’s unique physical and psychological needs in emergency
			 situations, and emergency systems must be equipped with the resources needed to
			 care for this especially vulnerable population.
				(7)Systems of care
			 must be continually maintained, updated, and improved to ensure that research
			 is translated into practice, best practices are adopted, training is current,
			 and standards and protocols are appropriate.
				(8)The Emergency Medical Services for Children
			 (EMSC) Program under section 1910 of the Public Health Service Act (42 U.S.C.
			 300w–9) is the only Federal program that focuses specifically on improving the
			 pediatric components of emergency medical care.
				(9)The EMSC Program promotes the nationwide
			 exchange of pediatric emergency medical care knowledge and collaboration by
			 those with an interest in such care and is depended upon by Federal agencies
			 and national organizations to ensure that this exchange of knowledge and
			 collaboration takes place.
				(10)The EMSC Program also supports a
			 multi-institutional network for research in pediatric emergency medicine, thus
			 allowing providers to rely on evidence rather than anecdotal experience when
			 treating ill or injured children.
				(11)The Institute of
			 Medicine stated in its 2006 report, Emergency Care for Children: Growing
			 Pains, that the EMSC Program boasts many accomplishments . . .
			 and the work of the program continues to be relevant and vital.
				(12)The EMSC Program
			 has proven effective over 2 decades in driving key improvements in emergency
			 medical services to children, and should continue its mission to reduce child
			 and youth morbidity and mortality by supporting improvements in the quality of
			 all emergency medical and emergency surgical care children receive.
				(b)PurposeIt is the purpose of this Act to reduce
			 child and youth morbidity and mortality by supporting improvements in the
			 quality of all emergency medical care children receive.
			3.Reauthorization of emergency medical
			 services for children programSection 1910 of the Public Health Service
			 Act (42 U.S.C. 300w–9) is amended—
			(1)in subsection (a), by striking
			 3-year period (with an optional 4th year and inserting
			 4-year period (with an optional 5th year;
			(2)in subsection (d)—
				(A)by striking and such sums
			 and inserting such sums; and
				(B)by inserting before the period the
			 following: $25,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2011;
				(3)by redesignating subsections (b) through
			 (d) as subsections (c) through (e), respectively; and
			(4)by inserting after subsection (a) the
			 following:
				
					(b)(1)The purpose of the program established
				under this section is to reduce child and youth morbidity and mortality by
				supporting improvements in the quality of all emergency medical care children
				receive, through the promotion of projects focused on the expansion and
				improvement of such services, including those in rural areas and those for
				children with special healthcare needs. In carrying out this purpose, the
				Secretary shall support emergency medical services for children by supporting
				projects that—
						(A)develop and present scientific
				evidence;
						(B)promote existing and innovative
				technologies appropriate for the care of children; or
						(C)provide information on health outcomes and
				effectiveness and cost-effectiveness.
						(2)The program established under this section
				shall—
						(A)strive to enhance the pediatric capability
				of emergency medical service systems originally designed primarily for adults;
				and
						(B)in order to avoid duplication and ensure
				that Federal resources are used efficiently and effectively, be coordinated
				with all research, evaluations, and awards related to emergency medical
				services for children undertaken and supported by the Federal
				Government.
						.
			
